Citation Nr: 0309173	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status post surgical 
correction of hammertoes of the left 3rd, 4th and 5th toes of 
the left foot, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1988 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for status post surgical correction of hammertoes of 
the left 3rd, 4th and 5th toes of the left foot.  

During the hearing before the undersigned, the veteran 
withdrew the issues of entitlement to service connection for 
carpal tunnel syndrome and entitlement to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.30 (2002) 
from appellate consideration.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


REMAND

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  

There is no indication in the claims folder that the RO has 
informed the veteran of the provisions of the VCAA or 
complied with the requirements of the law.  Therefore, due to 
the changes brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.  

The Board also notes that pursuant to its request, the 
veteran was afforded an examination by the VA in February 
2003.  The Board further observes that in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002).  Accordingly, the RO must have the 
opportunity to adjudicate the claim based on the additional 
evidence submitted following the certification to the Board.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the law are fully complied 
with and satisfied.

2.  The RO must consider all evidence 
received since the claims folder was 
forwarded to the Board.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


